 


109 HR 4228 IH: Northern Border Prosecution Initiative Reimbursement Act
U.S. House of Representatives
2005-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4228 
IN THE HOUSE OF REPRESENTATIVES 
 
November 3, 2005 
Mr. Larsen of Washington (for himself, Miss McMorris, Mr. Stupak, Mr. Levin, Mr. Dicks, Mr. McDermott, Mr. Smith of Washington, Mr. Baird, Mr. Hastings of Washington, Mr. McHugh, Mr. Bass, and Mr. Oberstar) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To authorize the Attorney General to carry out a program, known as the Northern Border Prosecution Initiative, to provide funds to northern border States to reimburse county and municipal governments for costs associated with certain criminal activities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Northern Border Prosecution Initiative Reimbursement Act. 
2.Northern Border Prosecution Initiative 
(a)Initiative RequiredFrom amounts made available to carry out this section, the Attorney General, acting through the Director of the Bureau of Justice Assistance of the Office of Justice Programs, shall carry out a program, to be known as the Northern Border Prosecution Initiative, to provide funds to reimburse eligible northern border entities for costs incurred by those entities for handling case dispositions of criminal cases that are federally initiated but federally declined-referred. This program shall be modeled after the Southwestern Border Prosecution Initiative and shall serve as a partner program to that initiative to reimburse local jurisdictions for processing Federal cases. 
(b)Provision and Allocation of FundsFunds provided under the program shall be provided in the form of direct reimbursements and shall be allocated in a manner consistent with the manner under which funds are allocated under the Southwestern Border Prosecution Initiative. 
(c)Use of FundsFunds provided to an eligible northern border entity may be used by the entity for any lawful purpose, including the following purposes: 
(1)Prosecution and related costs. 
(2)Court costs. 
(3)Costs of courtroom technology. 
(4)Costs of constructing holding spaces. 
(5)Costs of administrative staff. 
(6)Costs of defense counsel for indigent defendants. 
(7)Detention costs, including pre-trial and post-trial detention. 
(d)DefinitionsIn this section: 
(1)The term eligible northern border entity means— 
(A)any of the following States: Alaska, Idaho, Maine, Michigan, Minnesota, Montana, New Hampshire, New York, North Dakota, Ohio, Pennsylvania, Vermont, Washington, and Wisconsin; or 
(B)any unit of local government within a State referred to in subparagraph (A). 
(2)The term federally initiated means, with respect to a criminal case, that the case results from a criminal investigation or an arrest involving Federal law enforcement authorities for a potential violation of Federal criminal law, including investigations resulting from multijurisdictional task forces. 
(3)The term federally declined-referred means, with respect to a criminal case, that a decision has been made in that case by a United States Attorney or a Federal law enforcement agency during a Federal investigation to no longer pursue Federal criminal charges against a defendant and to refer of the investigation to a State or local jurisdiction for possible prosecution. The term includes a decision made on an individualized case-by-case basis as well as a decision made pursuant to a general policy or practice or pursuant to prosecutorial discretion. 
(4)The term case disposition, for purposes of the Northern Border Prosecution Initiative, refers to the time between a suspect’s arrest and the resolution of the criminal charges through a county or State judicial or prosecutorial process. Disposition does not include incarceration time for sentenced offenders, or time spent by prosecutors on judicial appeals. 
3.Authorization of appropriationsThere are authorized to be appropriated to carry out this section $28,000,000 for fiscal year 2006 and such sums as may be necessary for fiscal years after fiscal year 2006. 
 
